Citation Nr: 0529351	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1960 to August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision.  In May 2005, a 
hearing was held before the undersigned at the RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was treated for hypertension at 
the VA outpatient clinic in Sacramento (Stockton Boulevard), 
CA from the 1970's until it closed, and those records have 
not been obtained.  

In light of the above, this case is REMANDED to the RO for 
the following development:

An appropriate official at the RO should 
attempt to obtain the appellant's medical 
records of VA outpatient clinic treatment 
in Sacramento (Stockton Boulevard), 
California for the period from 1970 until 
the facility closed.  All efforts to 
obtain VA records should be fully 
documented, and any negative response, if 
records are unavailable, should be made a 
part of the record.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


